AO 247 (Rev. NCE 3/ 19) Orde r Rega rding Motion fo r Sentence Red uction Pursuant to 18 U. S.C.   § 3582 (c)        Page I of2 (Page 2 Not fo r Public Di sc losure)



                                          UNITED STATES DISTRICT COURT
                                                                      fo r the
                                                          Eastern Di stri ct of North Carolina


                     Uni ted States of Ameri ca
                                     v.                                          )
                       Timothy Leotis McCray                                     )
                                                                                 )   Case No:          _5_
                                                                                                         :0_2-_C_R_-_l l_-_IH
                                                                                                                            _ _ _ _ _ _ _ _ _ __
                                                                                 )   USM No : 19951-056
                                                                                 )                    ---------------
Date of Ori ginal Judgme nt:        August 5, 2002
Date of Previous Amended Judgment: _ _ _ _ _ __                                  )   Chri stopher Locascio
(Use Date of l ast Amended Judgment if Any)                                          Defendant 's Attorney


                    ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                            PURSUANT TO 18 U.S.C. § 3582(c)(l)(B)
          Upon moti on of 0 the defendant 0 the Di rector of the Bureau of Prisons 0 the court under 18 U.S.C .
§ 3582(c)( 1)(B) fo r a modificati on of an imposed term of imprisonment to the extent othe rw ise expressly permitted by
statute and as provided by Secti on 404 of the F irst Step Act of 2018 , and having considered such moti on, and
taki ng into account the sentencing facto rs set fo rth in 18 U.S.C. § 3553(a), to the extent that they are appli cable,


IT IS ORDERED that the moti on is:
            0 DENIED. 0 GRANTED and the defendant 's previous ly imposed sente nce of imprisonment (as reflected in
the last j udgment issued) of 262               months is reduced to _1_8_8 _m_o_n_th_s_ _ _ _ _ _ __
                                                 (Co mplete Parts I and If of Page 2 when motion is granted)

The tern1 of supervised release is reduced to 4 years.




If the amount of time the defe ndant h as already served exceed s this senten ce, the sentence is reduced to a "Tim e Served"
sentence, subj ect to an addition al period of up to ten (10) days fo r ad ministra tive purposes of releasing the defen dant.
Except as otherwise prov id ed, all provisions ofth e judgm ent(s) dated _A_L-=tg'-u_st_5.c_,_2_
                                                                                               0 0_2~,-------------­
shall remain in effect. IT IS SO ORDERED.


Order Date:


Effective Date:      -,..-,-,,,--,,-----
                                                                         Ma lcolm J. Howard            Senior U.S . District Judge
                       (if different fro m order date)                                                      Printed name and title
